Citation Nr: 0636640	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-08 941		DATE 	


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cataracts, to 
include as secondary to service-connected disability.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  

3.  Entitlement to a higher initial evaluation for irritable 
bowel syndrome, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:  Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 1959.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In January 2006, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In a letter dated March 27, 2006 and received by the Appeals 
Management Center (AMC) in April 2006, the veteran expressed 
disagreement with the Board's January 2006 decision and the 
February 2006 rating decision.  The disagreement with the 
issues denied by the Board in January 2006 is referred to the 
RO for appropriate action.  The Board notes that the 
appellant was provided VA Form 4597 with its January 2006 
decision; this provides information on actions he may take if 
he is not satisfied with the Board's decision.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.  The issue of TDIU will be deferred pending 
completion of the requested development.  


REMAND

The veteran contends that he has eye disability due to the 
medication he is taking for a service-connected right knee 
disorder.  The veteran submitted a statement, received at the 
Board in June 2006, from his daughter who is registered 
nurse, in which she states that the veteran has developed 
bilateral cataracts, blurred vision, and decreased visual 
acuity all consistent with hydroxchloroquine use, which he is 
taking for his treatment of traumatic arthritis.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2006).  As a registered nurse, the veteran's 
daughter is competent to render a medical opinion.  See Goss 
v. Brown, 9 Vet. App. 109, 114-15 (1996). 

VA outpatient treatment records show that the veteran is 
taking plaquenil, which is a trademark for a preparation of 
hydroxychloroquinine sulfate, Dorland's Illustrated Medical 
Dictionary 1026 (26th ed. 1981), and that he has been 
diagnosed with eye problems, including dry eyes, ptosis, 
refractive error, astigmatism/presbyopia, and sclerotic 
cataracts.  Although a VA eye consult note dated in February 
2005 states that there is no evidence of plaquenil toxicity, 
VA has not obtained a medical opinion regarding whether there 
is a relationship between any diagnosed eye disorder and the 
medication prescribed for the veteran's service-connected 
disabilities, to include if any eye disorder has developed 
due to the medication prescribed or is aggravated (increased 
in disability) by that medication.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The appellant is hereby notified that if an examination is  
scheduled for him in conjunction with this appeal, it is his  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for an eye 
examination.  The claims file must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  For each 
diagnosis involving the eye, the examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the diagnosed eye 
disorder is due to or aggravated 
(increased in disability) by medication 
taken for a service-connected disability.  
Service-connected disabilities are:  
status post right knee arthroplasty and 
traumatic arthritis of the right knee, 
and irritable bowel syndrome.  Complete 
rationale must be provided for all 
conclusions and opinions offered.  

3.  Re-adjudicate the claims on appeal 
based on the entire record.  If the 
claims are not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

4.  Issue a statement of the case 
concerning the notice of disagreement 
with the initial disability evaluation 
of irritable bowel syndrome assigned by 
the February 13, 2006 rating decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006 ).

